Exhibit 10.23
EURONET LONG-TERM INCENTIVE
STOCK OPTION PLAN
(As Last Amended and Restated in January 2009)
     1. Purpose of Plan. The purpose of the Euronet Long-Term Incentive Plan
(the “Plan”) is to (i) increase the ownership of common stock of Euronet
Services Inc. (the “Company”) by those key employees or independent consultants
who are primarily responsible for the continued growth, development and
financial success of the Company and its subsidiaries, and (ii) attract and
retain such employees and consultants and reward them for the continued
profitable performance of the Company and its subsidiaries.
     The Plan was adopted by the Board of Directors of the Company (the Board”)
on December 17, 1996. Certain stock option grants were made to employees and
consultants of the Company or its subsidiaries in agreements made prior to the
date of adoption of this Plan (“Prior Grants”). This Plan is intended to
incorporate all such grants which shall, from the date the grantees under such
grants so acknowledge, be governed by this Plan.
     2. Definitions. The following definitions are applicable herein:
     “Adoption Date” — December 17, 1996, the date on which the original version
of this Plan was adopted by the Board.
     “Award” — individually or collectively, Options granted hereunder.
     “Board” — the Board of Directors of the Company.
     “Company” — Euronet Services Inc., acting for purposes of this plan through
the Board. The term “Company” as used herein shall also include any successor to
the Company as provided in Section 9.6 of this Plan.
     “Date of Grant” — the date on which the grant of an Award is authorized by
the Company or such other date as may be specified by the Company in such
authorization.
     “Date of Retirement” — the date on which an employee of the Company or a
Subsidiary retires from such employment or the effective date of an Early
Retirement.
     “Early Retirement” — the retirement of an employee of the Company or a
Subsidiary prior to the legally mandated age of retirement, if any, or that age
provided in applicable policies of the Company as such may be instituted from
time to time.
     “Eligible Person” — any person employed or retained as a consultant by the
Company or a Subsidiary on a regular basis who satisfies all of the requirements
of Section 5.3.
     “Fair Market Value” — the greater of (i) the per share price at which
shares of the Company were issued to or purchased by any party in the last
transaction occurring prior to the date of the exercise of the Option, and
(ii) the net book value of the Company, divided by the number of the Company
shares outstanding at the time of the exercise of an Award by a Participant;
provided that the Fair Market Value shall always be at least equal to the par

1



--------------------------------------------------------------------------------



 



value of the Stock. In the event that a public market is created for shares,
then the Fair Market Value of a share of common stock on any day shall be the
closing sale quotation on the market with respect to which such shares are
traded as reported for such day or, if no such quotation is reported for such
day, the average of the high bid and low asked price of common stock as reported
for such day. If no quotation is made for the applicable day, the Fair Market
Value of a share of common stock on such day shall be determined in the manner
set forth in the preceding sentence using quotations for the next preceding day
for which there were quotations, provided that such quotations shall have been
made within the ten (10) “trading” days preceding the applicable day.
Notwithstanding the foregoing, if no such information is available or if
otherwise deemed necessary or appropriate by the Option Committee, the Fair
Market Value of a share of common stock on any day shall be determined in good
faith by the Option Committee taking into account all relevant material facts
and circumstances.
     “Group of Persons” — a “group” as such term is defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, and the regulations
promulgated thereunder (the “Exchange Act”).
     “Option” or “Stock Option” — an option granted under Section 5 of this
Plan.
     “Option Committee” — an Option Committee created by the Board. It is
acknowledged that no such committee exists as of the time of the adoption of
this Plan and until such creation all functions attributed hereunder to the
Option Committee shall be exercised by the Board.
     “Optionee” — any person to whom an Option is granted under this Plan.
     “Option Period” or “Option Periods” — the period or periods during which an
Option is exercisable as described in Section 5.6.
     “Option Shares” — shares purchase by an Optionee under an Option.
     “Owner” — a person or Group which owns shares, including a beneficial owner
as defined under the Exchange Act.
     “Participant” — an Eligible Person who has been granted an Award under this
Plan.
     “Person” — any individual or legal entity of any form whatsoever.
     “Plan” — this Euronet Long Term Incentive Stock Option Plan.
     “Securities Act” — the laws and regulations of any jurisdiction governing
the issuance and trading of securities, including, without limitation, the U.S.
Securities Act of 1933.
     “Stock Option Agreement” — an agreement entered into by an Optionee and the
Company pursuant to Section 5 of this Plan.
     “Subsidiary” — any corporation of which 50% or more of the outstanding
voting stock or voting power is beneficially owned, directly or indirectly, by
the Company.
     “Termination” — termination of the employment or the consulting arrangement
of a

2



--------------------------------------------------------------------------------



 



person with the Company or any Subsidiary. The Company may, in its discretion,
determine whether any “leave of absence” constitutes a Termination for purposes
of this Plan and the impact, if any, of any such leave of absence on Awards made
under this Plan. The Company shall have the right to determine whether the
termination of a Participant’s employment or consulting arrangement is a
dismissal for cause and the date of Termination in such case, which date the
Company may retroactively deem to be the date of the action that constitutes
cause for dismissal. Such determinations of the Company shall be final, binding
and conclusive.
     “Vested Shares” — shares of Stock with respect to which an Optionee’s
purchase right under an Option has vested in accordance with the terms of
Section 5.6.
     3. Effective Date and Duration.
          3.1 Effective Date. This Plan shall be effective as of the Adoption
Date.
          3.2 Period for Grant of Awards. Awards may be made as provided herein
for a period of ten (10) years after the Adoption Date.
          3.3 Termination. This Plan shall continue in effect until all matters
relating to the payment of Awards and administration of the Plan have been
settled.
     4. Administration.
          4.1 The Board; Option Committee. The Plan shall be administered in
accordance with the terms of this Plan document by the Board or a committee
thereof, provided that all questions of interpretation regarding the terms and
conditions pursuant to which Awards are granted, exercised or forfeited under
the provisions hereof, shall be subject to the determination of the Board or the
Option Committee, as the case may be. Any such determination shall be final and
binding upon all parties affected thereby.
          4.2 Indemnification. Each member of the Board or the Option Committee
(and each person to whom any of them has delegated any authority or power under
this Plan) shall be indemnified and held harmless by the Company against and
from (i) any loss, cost, liability, or expense that may be imposed upon or
incurred by such person in connection with or resulting from any claim, action,
suit, or proceeding to which such person may be a party or in which such person
may be involved by reason of any action or failure to act under the Plan; and
(ii) any and all amounts paid by such person in satisfaction of judgment in any
such action, suit, or proceeding relating to the Plan. Each person covered by
this indemnification shall give the Company an opportunity, at its own expense,
to handle and defend the same before such person undertakes to handle and defend
it on such person’s own behalf. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such persons may be
entitled under the Articles of Incorporation or By-Laws of the Company or any of
its Subsidiaries, as a matter of law, or otherwise, or of any other power that
the Company may have to indemnify such person or hold such person harmless.
          4.3 Reliance on Reports. Each member of the Board or the Option
Committee (and each person to whom any of them has delegated any authority or
power under this Plan) shall be fully justified in relying or acting in good
faith upon any report made by the independent public accountants of the Company
and its Subsidiaries and upon

3



--------------------------------------------------------------------------------



 



any other information furnished in connection with the Plan. In no event shall
any person who is or shall have been a member of the Board or the Option
Committee be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information or for any
action taken, including the furnishing of information, or failure to act, if in
good faith.
     5. Stock Options.
          5.1 Grant of Stock Options. The Company may, from time to time, grant
Stock Options for shares of common stock in the Company to one or more Eligible
Persons, provided that: (i) all grants must be approved in advance by the Board
or by the Option Committee acting on behalf of the Board; (ii) the aggregate
number of shares of Stock subject to Stock Options under this Plan, subject to
any adjustment pursuant to Section 5.11, may not exceed Two Million Four Hundred
Thirteen Thousand Five Hundred and Eighty-Six (2,413,586) shares, plus all Prior
Grants; (iii) in the event that a Stock Option lapses or the rights of the
Participant to whom it as granted terminate, any shares of Stock subject to such
Option shall again be available for the grant of an Option to another Eligible
Person under this Plan; and (iv) shares of Stock delivered by the Company under
this Plan may be either authorized and unissued Stock, Stock held in the
treasury of the Company or Stock purchased on the open market (including private
purchases), in accordance with any applicable Securities Act.
          5.2 Payment Nature of Option. All Options granted shall be in
consideration of services performed for the Company or its Subsidiaries by the
Optionee. All Options granted shall constitute a special incentive payment to
the Optionee and shall not be taken into account in computing the amount of
salary or compensation of the Optionee for the purpose of determining any
benefits under any pension, retirement, profit-sharing, bonus, life insurance or
other benefit plan of the Company or under any agreement between the Company and
the Optionee, unless such plan or agreement specifically otherwise provides.
          5.3 Eligibility. Key employees and consultants of the Company and its
Subsidiaries (including employees and consultants who are members of the Board)
who, in the opinion and sole discretion of the Company, are primarily
responsible for the continued growth and development and financial success of
the business of the Company or one or more of its Subsidiaries shall be eligible
to be granted Awards under the Plan. Subject to the provisions of this Plan, the
Company may from time to time select from such Eligible Persons those to whom
Awards shall be granted and determine the nature and amount of each Award. The
Company shall not be under any obligation to grant any employee or consultant of
the Company or its Subsidiaries an Award under this Plan.
          5.4 Non-Uniform Determinations. The Company’s determinations under
this Plan need not be uniform and may be made by it selectively among Eligible
Persons who receive, or are eligible to receive, Options (whether or not such
persons are similarly situated). Without limiting the generality of the
foregoing, the Company shall be entitled, among other things, to make
non-uniform and selective determinations which may, inter alia, reflect the
specific terms of individual employment or consulting agreements, and to enter
into non-uniform and selective Option Agreements, as to (a) the persons
qualified to receive Options and (b) the terms and conditions of Options.
          5.5 Number of Shares of Stock Subject to Option. In determining the
size of Options to be granted, the Company shall take into account a prospective
Participant’s job

4



--------------------------------------------------------------------------------



 



responsibilities, level, performance, potential, cash compensation level, the
Fair Market Value of the Stock at the time of granting the Award, as well as
such other considerations it deems appropriate.
          5.6 Stock Option Terms. Each Option granted under this Plan shall be
evidenced by a Stock Option Agreement between the Company and the Participant
under terms and conditions approved by the Company, provided, however, that
unless otherwise provided in the Stock Option Agreement, the following terms and
conditions shall apply:
               (1) The Optionee’s right to exercise the Options granted shall
vest over a period of five years, in five tranches, each equal to one-fifth of
the total number of shares of Stock which are the subject of an Option grant.
One tranche shall vest on each anniversary of the Date of Grant for five years
after the Date of Grant.
               (2) The Options are exercisable with respect to Vested Shares
either in total or in part, with a partial exercise not affecting the
exercisability of the balance of the Option.
               (3) Each Option shall cease to be exercisable as to any share of
Stock, at the earliest of (i) the Optionee’s purchase of the entire amount of
Stock to which the Option relates or (ii) the lapse of the Option in accordance
with Section 5.8 below.
               (4) Options are not transferable by the Optionee except by will
or the laws of descent and distribution and shall be exercisable (i) during the
Optionee’s lifetime only by the Optionee, or by the Optionee’s guardian or legal
representative or (ii) after an Optionee’s death by the Optionee’s beneficiary
or representative of the estate of the Optionee as provided in Section 5.8. In
the event a Stock Option Agreement establishes an Option Period which does not
begin immediately upon the grant thereof, such agreement may initially provide,
or the Company may at any time thereafter unilaterally amend it to provide, for
the immediate exercisability of the Option granted therein upon the occurrence
of events determined by the Company, in its sole discretion, to justify such
immediate exercisability.
               (5) The Option price per share of Stock shall be 100% of the Fair
Market Value at the Date of Grant.
               (6) The Option price for an Option shall be payable in full at
the time of the exercise of the Option by any of the following methods:
          (i) cash or certified bank check;
          (ii) through the sale of the Company’s common stock acquired on
exercise of the Option through a broker-dealer to whom the Optionee has
submitted an irrevocable notice of exercise and irrevocable instructions to
deliver promptly to the Company the amount of sale or loan proceeds sufficient
to pay for such shares of the Company’s common stock, together with, if
requested by the Company, the amount of federal, state, local or foreign
withholding taxes payable by the Optionee by reason of such exercise,
          (ii) through simultaneous sale through a broker of the Company’s
common stock acquired on exercise, as permitted under Regulation T of the

5



--------------------------------------------------------------------------------



 



Federal Reserve Board,
          (iii) by delivery to the Company of certificates representing the
number of shares of the Company’s common stock then owned by the Optionee, the
Fair Market Value of which equals the aggregate Option price, or, in lieu of
delivering shares of common stock having a Fair Market Value in the aggregate
equal to such Option price, as provided above, by submitting to the Company a
statement affirming ownership by the Optionee of such number of shares of Common
Stock and request that such shares, although not actually surrendered, be deemed
to have been surrendered by the Optionee as payment of the exercise price, or
          (iv) by a “net exercise” arrangement pursuant to which the Company
will not require a payment of the Option price but will reduce the number of
shares of Company common stock upon the exercise by the largest number of whole
shares that has a Fair Market Value on the date of exercise that does not exceed
the aggregate Option price.
          5.7 Dividend Equivalency. Any Option may, in the discretion of the
Company, provide for dividend equivalency rights under which the Participant
shall be entitled to additional payments, in the nature of compensation, equal
to the amount of dividends which would have been paid, during the period such
Option is held, on the number of shares of Stock equal to the number of shares
subject to such Option.
          5.8 Lapse of Option. An Option will lapse upon the first occurrence of
one of the following circumstances: (i) 10 years from the Date of Grant; (ii) on
the 90th day following the Optionee’s Date of Retirement; (iii) on the date
which is 60 days after an Optionee’s Termination; or (iv) at the expiration of
the Option Period set forth in the Stock Option Agreement; provided that the
Option Committee may, on a case by case basis, permit extension of the period of
time within which an Optionee may exercise Options beyond the 90-day, 60-day or
six month periods provided in subsections (ii) and (iii) above, and the
following sentence, respectively. If, however, the Optionee dies within the
Option Period and prior to the lapse of the Option, the Option shall lapse
unless it is exercised within the Option Period or one year from the date of the
Optionee’s death, whichever is earlier, by the Optionee’s beneficiary, legal
representative or representatives or by the person or persons entitled to do so
under the Optionee’s will or, if the Optionee shall fail to designate a
beneficiary or make a testamentary disposition of such Option or shall die
intestate, by the person or persons entitled to receive said Option under the
applicable laws of descent and distribution.
          5.9 Change in Control.
               (1) “Change In Control” shall be deemed to have occurred upon the
happening of any of the following events: (i) any Person or Group of Persons
(other than any shareholder of the Company as of the Adoption Date), becomes the
Owner, directly or indirectly, whether by purchase, acquisition or otherwise, of
50% or more of the outstanding shares of the Company; or (ii) the Company’s
shareholders approve an agreement to merge, consolidate, liquidate, or sell all
or substantially all of the Company’s assets. The Company shall give prompt
notice to all Optionees in the event it becomes aware that a Change In Control
has occurred.

6



--------------------------------------------------------------------------------



 



               (2) Upon the event of a Change in Control: (i) any Option
outstanding prior to the date of the Change in Control shall become,
notwithstanding any other provision of this Plan or any Stock Option Agreement,
fully vested and immediately exercisable; and (ii) the Company may, in its sole
discretion and subject to the provisions of Section 7 below, amend any Stock
Option Agreement in such manner as it deems appropriate, but only as to those
Options which have not been exercised.
               (3) Whenever deemed appropriate by the Company, any action
referred to in Section 5.9(2)(ii) may be made conditional upon the consummation
of the applicable Change in Control transaction.
          5.10 Restrictions. In furtherance of the foregoing, at the time of any
exercise of an Option, the Company may, if it shall determine it necessary or
desirable for any reason, require the Optionee, as a condition to the exercise
thereof, to deliver to the Company a written representation of the Optionee’s
present intention to purchase the Stock for investment and not for distribution.
Each Option shall also be subject to the requirement that, if at any time the
Company determines, in its discretion, that either (i) the registration or
qualification of Stock subject to an Option under any Securities Act, or
(ii) the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issue or purchase of
Stock thereunder, the Option may not be exercised in whole or in part unless
such registration, qualification, consent or approval shall have been effected
or obtained free of any conditions not acceptable to the Company.
          5.11 Changes in Capital Structure. In the event of any change in the
outstanding shares of Stock by reason of any stock dividend or split,
recapitalization, combination or exchange of shares or other similar changes in
the Stock, then appropriate adjustments shall be made in the shares of Stock
theretofore awarded to the Optionees and in the aggregate number of shares of
Stock which may be awarded pursuant to the Plan. Such adjustments shall be made
by the Company and shall be binding and conclusive for all purposes. Additional
shares of Stock issued to a Optionee as the result of any such change shall bear
the same restrictions as the shares of Stock to which they relate.
     6. Other Payments or Options. Nothing contained in this Plan shall be
deemed, in any way, to limit or restrict the Company from granting an option to
purchase Stock or payment to any person under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.
     7. Amendment and Termination. The Board may, from time to time, suspend,
discontinue, revise or amend this Plan in any respect whatsoever provided
however that no such amendment shall materially impair any rights or materially
increase any obligations under any outstanding Award without the consent of the
Participant (or, upon the Participant’s death or adjudication of mental
incapacity, the person having the right to exercise the Award).
     8. Miscellaneous Provisions.
          8.1 Non-transferability. Except as otherwise provided by the Option
Committee on a case by case basis, no benefit provided under this Plan shall be
subject to alienation or assignment by a Optionee (or by any person entitled to
such benefit pursuant to the terms of this Plan), nor shall it be subject to
attachment or other legal process of whatever nature. Any attempted alienation,
assignment or attachment shall be void and of no effect

7



--------------------------------------------------------------------------------



 



whatsoever. Payment shall be made only to the Optionee entitled to receive the
same or said Optionee’s authorized legal representative.
          8.2 No Employment Right or Right of Retainer. Neither this Plan nor
any action taken hereunder shall be construed as giving any right to be retained
as an officer, employee or consultant of the Company or any of its Subsidiaries.
          8.3 Tax Withholding. Either the Company or a Subsidiary, as
appropriate, shall have the right to deduct from all Awards paid in cash any
taxes as it deems to be required by law to be withheld with respect to such cash
payments. In the case of Awards paid in Stock, the employee or other person
receiving such Stock may be required to pay to the Company or a Subsidiary, as
appropriate, the amount of any such taxes which the Company or a Subsidiary is
required to withhold with respect to such Stock. At the request of an Optionee,
or as required by law, upon the exercise of an Option, such sums as may be
required for the payment of any estimated or accrued income tax liability may be
withheld or paid by the Optionee to the Company and remitted to the governmental
entity entitled to receive the same. Without limitation, the Company may permit
the Optionee to pay all minimum required amounts of tax withholding, or any part
thereof, by electing to transfer to the Company, or to have the Company withhold
from shares of the Company’s common stock otherwise issuable to the Optionee,
shares having a value equal to the minimum amount required to be withheld under
federal, state or local law or such lesser amount as may be elected by the
Optionee. For non-employees, including non-employee directors, the Company may
also permit the Optionee to transfer to the Company or have the Company withhold
from shares of Company common stock otherwise issuable to the Optionee, an
amount of shares determined by the Optionee necessary to cover applicable
federal, state or local income or self-employment taxes relating to the
exercise, vesting or payment of the Option. All elections shall be subject to
the approval or disapproval of the Option Committee or its delegate. The value
of shares of common stock to be withheld shall be based on the Fair Market Value
of the common stock on the date that the amount of tax to be withheld is to be
determined (the “Tax Date”), as determined by the Option Committee. Any such
elections by Optionee to have shares of common stock withheld for this purpose
will be subject to the following restrictions:
               (1) All elections must be made prior to the Tax Date;
               (2) All elections shall be irrevocable; and
               (3) If the Optionee is an officer or director of the Company
within the meaning of Section 16 of the Exchange Act (“Section 16”), the
Optionee must satisfy the requirements of such Section 16 and any applicable
rules thereunder with respect to the use of Common Stock to satisfy such tax
withholding obligation.
          8.4 Fractional Shares. Any fractional shares concerning Awards shall
be eliminated at the time of payment or payout by rounding down for fractions of
less than one-half and rounding up for fractions of equal to or more than
one-half. No cash settlements shall be made with respect to fractional shares
eliminated by rounding.
          8.5 Government and Other Regulations. The obligation of the Company to
make payment of Awards in Stock or otherwise shall be subject to all applicable
laws, rules and regulations, and to such approvals by any government agencies as
may be required. If

8



--------------------------------------------------------------------------------



 



Stock awarded under the Plan may in certain circumstances be exempt from
registration under the Securities Act, the Company may restrict its transfer in
such manner as it deems advisable to ensure such exempt status.
          8.6 Company Successors. In the event the Company becomes a party to a
merger, consolidation, sale of substantially all of its assets or any other
corporate reorganization in which the Company will not be the surviving
corporation or in which the holders of the Stock will receive securities of
another corporation (in any such case, the “New Company”), then the New Company
shall assume the rights and obligations of the Company under this Plan.
          8.7 Governing Law. All matters relating to the Plan or to Awards
granted hereunder shall be governed by the laws of the State of Delaware.
          8.8 Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any other pension,
retirement, profit-sharing or group insurance plan of the Company or any
Subsidiary.
          8.9 Expenses. The expenses of administering the Plan shall be borne by
the Company and its Subsidiaries.
          8.10 Titles and Headings. The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles and headings, shall
control.

9